Citation Nr: 1329350	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee strain.  

2.  Entitlement to service connection for a ligament or 
tendon disorder of the left knee.  

3.  Entitlement to service connection for a respiratory or 
pulmonary disorder, to include chronic obstructive pulmonary 
disease, to include as due to in-service exposure to 
asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to June 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2013).  


FINDINGS OF FACT

1.  The service-connected left knee strain is manifested by, 
at most, extension limited to 5 degrees and flexion to 80 
degrees, and x-ray evidence of arthritis, but not 
instability, subluxation, meniscal abnormality, or 
ankylosis.  

2.  The Veteran does not have a current left knee ligament 
or tendon disorder.  

3.  The Veteran's current respiratory and pulmonary 
disorders are unrelated to any in-service asbestos exposure 
or any other incident of his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2013).

2.  The criteria for service connection for left knee 
ligament or tendon disorder have not been met.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a pulmonary or 
respiratory disorder have not been met.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2013).

The Veteran's claim of entitlement to increased evaluation 
for the left knee disability arises from his disagreement 
with the initial evaluation assigned following the grant of 
service connection.  Once service connection is granted, the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this issue is needed.

With respect to the claims of service connection, the RO's 
September and October 2008 letters advised the Veteran of 
the elements of the notice requirements for claims of 
service connection.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letters also provided the Veteran with 
notice of what type of information and evidence was needed 
to establish disability ratings, as well as notice of the 
type of evidence necessary to establish an effective date.  
See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with 
these letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available VA treatment records and VA 
examination reports, assisted the Veteran in obtaining 
evidence, and afforded him the opportunity to present 
testimony, statements, and evidence.  All known, identified, 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file and he has not contended otherwise.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159.  VA has afforded the Veteran VA 
examinations with respect to his claim for an increased 
rating for his left knee disability and his claims for 
service connection.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  The medical examinations and associated findings 
and opinions are adequate, as each was based upon a complete 
review of the evidence of record, consideration of the 
Veteran's lay statements, and clinical examination of the 
Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The case was previously before the Board in March 
2012, when it was remanded for request of records, 
investigation of the reported asbestos exposure during 
service, examination of the Veteran, and medical opinions.  
The requested development was completed.  Stegall v. West, 
11 Vet. App. 268 (1998).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Increased Rating

The Veteran claims entitlement to an increased initial 
rating for his service-connected left knee disability.  This 
disability has been rated as 10 percent disabling, effective 
from August 26, 2008.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2013). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the evaluation is at issue, the present level of disability 
is of primary importance.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, separate ratings may be assigned 
for separate periods of time based on the facts found.  This 
practice is known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

A November 2008 VA examination record reflects the Veteran's 
history of left knee pain, stiffness, swelling, episodes of 
giving way, and grinding with motion.  He also reported 
moderate flare-ups once a month.  He indicated that he was 
able to walk one to two blocks and stand 30 to 45 minutes.  
Examination revealed antalgic gait but no abnormal weight-
bearing.  Range of motion testing revealed flexion from "50 
- 1000 tenderness at 0" and extension from "50-50 tenderness 
at 150."  There was increase in pain without additional 
weakness, excess fatigability, incoordination, lack of 
endurance, or additional loss in range of motion after 
repetition.  Examination revealed crepitus, 
snapping/popping, grinding, and tenderness to palpation 
anteriorly and at the medial and lateral joint lines.  There 
was no laxity or subpatellar tenderness, and a McMurray's 
test was normal.  The assessment was left knee strain.  The 
examiner opined that the strain resulted in significant 
effects on occupational activities due to decreased 
mobility, pain, and problems with lifting and carrying based 
on which he was assigned different duties.  

The Veteran testified at an August 2009 RO hearing that his 
left knee "wobbles" when he used stairs or got up from a 
chair.  He explained that he did not know if it was "going 
to cave" and that he used his oxygen canister "almost" as a 
cane.  He also testified that the left knee sometimes 
buckled when he walked. 


A June 2013 VA examination record reflects diagnoses of left 
knee strain and mild arthritis.  Examination revealed motion 
from 0 to 90 degrees, with pain beginning at 80 degrees.  
There was no objective evidence of pain on extension.  After 
repetition, there was pain on movement and less movement 
than normal, but no additional limitation of range of 
motion.  Motor strength testing and stability testing were 
normal.  There was no evidence or history of recurrent 
patellar subluxation/dislocation and no meniscal condition.  
The examiner noted that the Veteran had regular use of a 
wheelchair due to severe chronic obstructive pulmonary 
disease.  The examiner opined that there was "no pain, 
weakness, fatigability, or incoordination that could 
significantly limit functional ability during flare-ups or 
when the knee joint is used repeatedly over a period of 
time."  The examiner opined that the functional limitations 
caused by the knee disability were "mild" and that no 
current anterior cruciate ligament or tendon injury was 
present.  The examiner added that there was no documentation 
on any active problem list of left knee issues.  The 
examiner found that a left knee anterior cruciate ligament 
or tendon injury was unlikely based on the absence of 
instability on the 2012 exam or 2008 exam.  The examiner 
added that a record review revealed no evidence of such an 
injury.  Thus, the examiner found it was "less likely than 
not" that the reported anterior cruciate ligament or tendon 
injury was caused or aggravated by the service-connected 
left knee strain.  

The left knee disability is rated at 10 percent pursuant to 
Diagnostic Code 5261, which rates limitation of extension of 
the knee, based on evidence of limitation of extension and 
function as a result of the left knee disability.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to 5 degrees, a 10 
percent evaluation where extension is limited to 10 degrees, 
a 20 percent evaluation where extension is limited to 15 
degrees, a 30 percent evaluation where extension is limited 
to 35 degrees, a 40 percent evaluation where extension is 
limited to 30 degrees, and a 50 percent evaluation where 
extension is limited to 45 degrees.  Normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  38 C.F.R. § 4.71, Plate II (2013). 

The evidence of record reflects left knee extension limited 
to, at most, 5 degrees, to include after repetitive 
movement.  The Board acknowledges that the 2008 examination 
record documents a finding of extension limited to "50" 
degrees, and a finding of flexion to "1000" degrees, 
however, which is not possible.  The context suggests that 
the findings were mistyped and zeros were added to the 
degree of flexion and extension.  This interpretation is 
consistent with the other evidence of record, which 
otherwise reveals a finding of no limitation of extension 
and does not reflect any evidence, to include history, of 
limitation of extension to include during flare-ups.  Thus, 
the Board finds the Veteran has extension to at least 5 
degrees.  As the evidence does not reflect left knee 
extension limited to 15 degrees or more, even with 
consideration of extension after repetitive motion, an 
increased rating for a left knee disorder under Diagnostic 
Code 5261 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 

Other potentially applicable diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  Separate ratings may be assigned for limitation 
of flexion and limitation of extension for a disability of 
the same joint.  VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  
Limitation of flexion is assigned a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
30 percent rating if limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2013).  However, the evidence 
fails to show that the Veteran's left knee flexion has been 
limited to less than 90 degrees at any point during the 
appeal period.  In this regard, the Veteran's left knee had 
flexion to 100 degrees during the 2008 exam and 90 degrees 
during the 2012 VA examination, to include after repetition, 
and the Veteran has not alleged additional limitation of 
flexion during flare-ups.  Therefore, as the evidence fails 
to show limitation of left knee flexion to a compensable 
degree, a separate rating under Diagnostic Code 5260 is not 
warranted. 

In addition, as the objective evidence of record does not 
demonstrate left knee ankylosis, meniscal abnormality, or 
impairment of the fibula, tibia, or femur, an increased 
evaluation for a left knee disorder is not warranted on 
those bases.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262 (2013).  Moreover, a rating in excess of 10 
percent for a left knee disorder is not permitted for genu 
recurvatum, as there is no evidence of that disorder.  38 
C.F.R. § 4.71a, Diagnostic Code 5263 (2013). 

The Board has also considered whether the left knee disorder 
is entitled to a separate rating under Diagnostic Code 5257 
pertinent to recurrent subluxation or lateral instability.  
See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997);VAOPGCPREC 
9-98, 63 Fed. Reg. 56704 (1998).  Recurrent subluxation or 
lateral instability of the knee warrants the assignment of 
disability ratings of 10, 20 or 30 percent based upon 
whether the impairment is slight, moderate, or severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The evidence fails to 
demonstrate that the Veteran's left knee disability results 
in such impairment.  In this regard, the Veteran testified 
that his knee gave way and "wobbles."  However, the 
objective evidence fails to demonstrate recurrent 
subluxation or lateral instability, as all diagnostic 
testing on physical examinations have been negative.  
Therefore, while the Veteran reported instability in the 
left knee and giving way, the objective evidence does not 
support these statements as lateral instability or recurrent 
subluxation have not been shown on the clinical 
examinations.  The Board finds the objective findings, which 
are consistently normal, are more probative than the 
Veteran's histories.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (finding that in weighing the credibility, VA may 
consider consistency with other evidence of record).  
Accordingly, a separate evaluation under Diagnostic Code 
5257 is not warranted.

In addition, the Board has considered whether an increased 
rating is warranted for arthritis.  38 C.F.R. § 471a, 
Diagnostic Codes 5003, 5010 (2013).  Although there is 
objective evidence of left knee degenerative arthritis, 
confirmed by x-rays, Diagnostic Codes 5003 and 5010 require 
that the arthritis be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specified joint or joints involved.  The Veteran's left knee 
disorder is already evaluated under the diagnostic code for 
limitation of extension, and as discussed above, an 
increased evaluation is not warranted for limitation of 
extension or limitation of flexion of the left knee.  To 
assign a separate 10 percent rating under Diagnostic Codes 
5003 or 5010 based on limitation of motion would compensate 
the Veteran for the same symptoms already considered in his 
current evaluation and violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (2013); see also Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Accordingly, a separate 
evaluation is not warranted under Diagnostic Codes 5003 or 
5010.

The Board has also considered whether there is any 
additional functional loss not contemplated in the currently 
assigned ratings.  Factors involved in evaluating and rating 
disabilities of the joints include: weakness, fatigability, 
lack of coordination, restricted or excess movement of the 
joint, or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2013).  There is evidence that the Veteran has an antalgic 
gait.  Although the left knee shows pain from 80 degrees to 
90 degrees and pain with repetitive use, there is no 
evidence that these factors caused additional limitation of 
motion not contemplated within the ratings in excess of 
those currently assigned.  See Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, the 
evidence does not reflect functional loss beyond that 
contemplated in the currently assigned evaluations. 

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2013).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2013). 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. 

The Board finds that the Veteran's left knee disorder is not 
so unusual or exceptional in nature as to render the ratings 
for this disorder inadequate.  The criteria by which the 
Veteran's left knee disorder is evaluated specifically 
contemplate the level of impairment caused by that 
disability.  Id.  The Veteran's left knee disability is 
evaluated under to 38 C.F.R. § 4.71a for limitation of 
motion and arthritis of the knee, the criteria of which are 
found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  The 
service-connected left knee strain is manifested by, at 
most, extension limited to 5 degrees and flexion to 80 
degrees, and x-ray evidence of arthritis, but not 
instability, subluxation, meniscal abnormality, or 
ankylosis.  When comparing the Veteran's symptoms with the 
symptoms contemplated in the Rating Schedule, the Board 
finds that the schedular evaluations regarding the Veteran's 
left knee disorder are not inadequate.  Ratings in excess of 
the currently assigned ratings are provided for certain 
manifestations of the knee disorder, but the medical 
evidence reflects that those manifestations are not present 
in this case.  The criteria for the assigned ratings 
reasonably describe the Veteran's left knee disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required. 

After review of the evidence of record, there is no evidence 
of record that would warrant a rating in excess of those 
assigned at any time during the periods pertinent to this 
appeal.  38 U.S.C.A. 5110; see Fenderson, 12 Vet. App. at 
126.  Although there have been day-to-day fluctuations in 
the manifestations of the Veteran's service-connected left 
knee strain, the evidence shows no distinct period of time 
during the the appeal, during which the Veteran's left knee 
strain varied to such an extent that a rating greater or 
less than the initial 10 percent assigned would be 
warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle 
cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of 
disability evaluations).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of the initial 10 percent currently 
assigned, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be established for disability 
resulting from personal injury incurred or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A Ligament or Tendon Disorder

The preponderance of the evidence is against the claim for 
service connection for left knee ligament or tendon 
disorder.  The record does not include a diagnosis of a 
ligament or tendon abnormality or findings suggestive 
thereof;  there is no objective evidence of record showing 
that the Veteran currently has such a disorder.  See Mclain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement that there be a current disability is satisfied 
when the disability is shown at the time of the claim or 
during the pendency of the claim); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have 
resulted in a disability. . . .  In the absence of proof of 
present disability there can be no valid claim.").   

The Board acknowledges that the Veteran believes he has an 
abnormality involving the left knee ligament or tendon.  
Although the Veteran is competent to report buckling and 
instability, he is not competent to attribute those symptoms 
to an abnormality of a ligament or tendon of the left knee.  
The Board is mindful that medical evidence is not 
necessarily required where the determinative issue in a case 
involves the existence of a disability.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007).  However, the 
Veteran is not providing statements related to the diagnosis 
of a simple disorder or even symptomatology but is instead 
rendering an opinion as to whether he has an abnormality 
involving the ligament or tendon.  The existence of such a 
disorder is not a disorder capable of lay diagnosis.  
Davidson, 581 F.3d at 1316; see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the 
determination of the existence of such an abnormality 
requires medical evaluation and is a matter of medical 
complexity.  Thus, the Board concludes that the Veteran's 
statements regarding the existence of a current disability 
do not constitute competent evidence on which the Board can 
make a service connection determination. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
evidence of a current disability, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection.  Accordingly, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54.

A Respiratory Or Pulmonary Disorder

The Veteran contends that he has a respiratory or pulmonary 
disorder due to asbestos.  He has reported exposure to 
asbestos while stationed at Fort Chaffee and at Augsburg, 
Germany, and submitted evidence documenting the use of 
asbestos at Fort Chafee.  The Veteran's service treatment 
records are "fire-related," indicating that his service 
records were destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also 
Russo v. Brown, 9 Vet. App. 46 (1996).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Post-service treatment records document treatment 
for chronic obstructive pulmonary disease (COPD) since July 
2008 and a finding of emphysema in April 2010.  The records 
do not reflect a diagnosis of asbestosis.  

A June 2013 VA examination record reflects a diagnosis of 
COPD.  The examiner opined that it was "less likely than 
not" that the COPD was due to asbestos during service.  The 
examiner explained that there was no evidence of pleural 
plaques on chest X-ray, adding that pleural plaques support 
asbestos exposure.  The examiner noted that pulmonary 
function tests showed severe airflow obstruction and chest 
X-ray showed hyperinflation, which was consistent with COPD.  
The examiner further noted that the Veteran had a well-
documented 50 pack-year smoking history, prior to cessation 
in 1997.  The examiner reported that there was a 
demonstrable medical evidence that long-term tobacco use 
caused COPD and no demonstrable medical evidence that 
asbestos exposure caused COPD.  

Service connection is not warranted for a respiratory or 
pulmonary disorder.  The record does not suggest that a 
respiratory or pulmonary disorder began during service.  The 
Board acknowledges that the service medical records are not 
available; however, the Veteran has never claimed he 
incurred a respiratory or pulmonary disorder or exhibited 
symptoms during his military service.  Furthermore, the 
evidence does not contain any competent evidence linking the 
a respiratory or pulmonary disorder to service, to include 
in-service asbestos exposure.  The June 2013 VA examiner 
provided findings that the Veteran did not have interstitial 
lung disease, which includes asbestosis, and that the 
diagnosed COPD was not related to asbestos.  Although the 
Veteran believes he has a respiratory or pulmonary disorder 
due to asbestos exposure, the Board finds the Veteran's 
statements as to medical causation are not competent 
evidence to establish service connection for a respiratory 
or pulmonary disorder.  The question of whether the 
Veteran's a respiratory or pulmonary disorder is related to 
his military service, to include in-service asbestos 
exposure, does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge.  See Davidson, 581 F.3d at 1316; see also 
Jandreau, 492 F.3d at 1377.  The evidence of record does not 
demonstrate that the Veteran possesses the ability, 
knowledge, or experience to provide a competent etiological 
opinion that a current respiratory or pulmonary disorder was 
the result of his military service.  Accordingly, the Board 
finds that these statements as to medical causation are not 
competent evidence to establish service connection for a 
lung disorder.  See Davidson, 581 F.3d at 1316; see also 
Jandreau, 492 F.3d at 1377.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a left knee tendon or 
ligament disorder and service connection for a respiratory 
or pulmonary disorder.  Accordingly, the benefit of the 
doubt doctrine is not for application.  Gilbert, 1 Vet. App. 
at 54; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

An initial disability rating in excess of 10 percent for the 
left knee disability is denied.

Service connection for a left knee ligament or tendon 
disorder is denied.

Service connection for a respiratory or pulmonary disorder 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


